Co ee NIN Wn SP W YP

No NO NY WN WN WN NY NH YN —] SB Be Se ee ee ee
Osa DN HO FP WY NY KFS CO OC FE IT HD HT BP WH PO KH CO

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-062 RAJ
Plaintiff ORDER FOR RESTITUTION
Vv.
LAILONNIE LEANNE CABIAO-PAGE,

Defendant.

 

On November 15, 2019, this Court entered an Order terminating Defendant’s
participation in the Drug Reentry Alternative Model (DREAM) program, granting
Defendant’s request to withdraw her previously entered guilty pleas, and granting the
government’s request to dismiss with prejudice the criminal charges filed in this case.

In addition, the Court having reviewed the parties’ Stipulation for Order
Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement filed on
November 15, 2019, hereby accepts the Stipulation as drafted and orders:

1. The previously agreed restitution amount of $83,563.61, less any amounts
paid, shall be due and payable immediately;

2. The Defendant shall continue making restitution payments through the
clerk of the court in an amount of no less than $25 per month, with the minimum

payment subject to revision by order of the Court depending upon the defendant’s

ORDER FOR RESTITUTION UNITED STATES ATTORNEY

CABIAO-PAGE/CR18-062 RAJ - 1 700 ee SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO NY HN OO F&F WD He

1 ee > SE > OO OO rn or ny
oo SN DN NH HBP WHO SHS CO Oo Se nH HD mH FP WN KS SC

 

 

financial circumstances, until the restitution obligation is satisfied. Payments will be
made to the United States District Court, Western District of Washington, referencing
case No. CR18-062RAJ, and deliver such payments either personally or by First Class
Mail to:

United States District Court, Western District of Washington

Attn: Financial Clerk — Lobby Level

700 Stewart Street

Seattle, Washington 98101

The identified victims entitled to restitution are Bank of America and Capital One Bank.
Payments shall be allocated in accordance with instructions to be provided by the U.S.
Attorney’s Office.

3. Compliance with this obligation shall be enforced as follows:

(i) Defendant shall report all restitution payments, specifying the amounts paid
and providing proof of payment, in writing to United States Probation, U.S.
Probation Office — Western District of Washington, 700 Stewart Street,
Suite 11101, Seattle, Washington 98101, and the U.S. Attorney’s Office,
Attn: DREAM Executive Review Team, 700 Stewart Street, Suite 5220,
Seattle, Washington 98101, on a quarterly basis, that is, within one week
following expiration of each 90 day period after dismissal of criminal
charges;

(ii) | Defendant shall report employment and wage information, specifying
employer name, address and phone number, and wage/salary amount, in
writing to United States Probation and the U.S. Attorney’s Office, within
one week after employment commences;

(iii) Defendant shall report change of residential address and phone numbers in
writing to United States Probation and the U.S. Attorney’s Office within

one week of a change;

ORDER FOR RESTITUTION UNITED STATES ATTORNEY
CABIAO-PAGE/CR18-062 RAJ - 2 700 | SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YN HD A FF W LPO —

Mo NY BN PP KO KO BR RO Rm mm ee ee ea ep ae
eo aI HB FH FP WY YY SK COD CO FH DTI HDBn FP Ww NY KF CSC

 

 

(iv) Inthe event the U.S. Attorney’s Office believes Defendant has defaulted on
her restitution obligation, it shall first advise her in writing and provide an
opportunity to cure the default or submit a written explanation to the U.S.
Attorney’s Office within one week of receiving the default notice;

(v) If, after reviewing defendant’s response, the U.S. Attorney’s Office
continues to believe Defendant has defaulted on her restitution obligation, it
shall file with the court an ex parte application seeking an order to show
cause why Defendant should not be held in contempt for failing to comply
with the Court’s order regarding restitution.

4. This Court shall retain jurisdiction over this matter for purpose of enforcing

this Order.

IT IS SO ORDE .

DATED this !7 day NL Q

The Honorable Richard A.fonfs
United States District Judge
Western District of Washin?fon
DREAM Judicial Officer

 

Submitted by:

/s/ James D. Oesterle

JAMES D. OESTERLE
Assistant United States Attorney
700 Stewart St., Suite 5220
Seattle, Washington 98101

ORDER FOR RESTITUTION UNITED STATES ATTORNEY

CABIAO-PAGE/CR18-062 RAJ -3 700 en SUITE

SEATTLE, WASHINGTON 98101
(206) $53-7970
